Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art reference is U.S. Patent #5,873,506 to Golling, which discloses a discontinuous/two section strap (13/16) with each section coupled at one end to a bag and at the other end to an attachment opening (slot 14) on a plate/puck (slide 11) comprising a pair of attachment openings, and a second shoulder strap (2) that the plate/puck slides along, but does not provide details of the buckle structure and so does not disclose that the second strap can freely move or slide unrestrained along a linear pathway that extends through first and second side openings or a channel or the strap sliding along the channel with no bends/folds/turns and without resistance or clamping; U.S. Patent Publication #2010/0170065 to Palk discloses a similar sliding structure, but [0064] discloses the desirability of the strap being stably maintained (i.e. not freely sliding); U.S. Patent Publication #2015/0136825 discloses a similar back puck but has only one pair of openings, and the crossed straps will result in interference rather than allowing free sliding as claimed; U.S. Patent #6,152,342 discloses a similar back puck with two straps, but does not disclose one being discontinuous and attached as claimed and also does not disclose free sliding (noting the other strap will interfere with sliding); U.S. Patent #10,245,486 discloses a similar back puck with a pair of crossed straps, but again the two straps contact each other and so the back puck does not freely slide along the strap, and additionally it does not disclose one of the straps being discontinuous and attached to the openings as claimed; U.S. Patent #10,610,002 discloses a pair of crossed straps and a back puck that freely slides along each of these straps, but does not disclose one of the straps being discontinuous or attached to the openings as claimed; additionally, there is insufficient motivation based on the current art of record to modify the prior art to arrive at the claimed invention absent impermissible hindsight. It is noted that the mere fact that all individual aspects were individually known in the art “is not sufficient to establish a prima facie case of obviousness without some objective reason to combine the teachings of the references. Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993). ‘‘‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396 (quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006))”(MPEP 2143.01(IV)).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734